UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7384



KEITH PRESTWOOD,

                                           Petitioner - Appellant,

          versus

J. R. HUNT,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-96-564-5-H-3)


Submitted:    October 29, 1996         Decided:     December 10, 1996


Before HALL, MURNAGHAN, and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Keith Prestwood, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his motion for relief under 28 U.S.C. § 2254 (1994),

amended by Antiterrorism and Effective Death Penalty Act of 1996,
Pub. L. No. 104-132 110 Stat. 1214. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we deny a certificate of appealability and dismiss on the

reasoning of the district court. Prestwood v. Hunt, No. CA-96-564-

5-H-3 (E.D.N.C. Aug. 21, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2